EXHIBIT 99.2 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Page Number Overview 2 Overview - Leasing activity 7 Critical Accounting Policies 12 Net Income and EBITDA by Segment for the Years Ended December 31, 2014, 2013 and 2012 15 Results of Operations: Year Ended December 31, 2014 Compared to December 31, 2013 20 Year Ended December 31, 2013 Compared to December 31, 2012 27 Supplemental Information: Net Income and EBITDA by Segment for the Three Months Ended December 31, 2014 and 2013 35 Three Months Ended December 31, 2014 Compared to December 31, 2013 40 Three Months Ended December 31, 2014 Compared to September 30, 2014 42 Related Party Transactions 44 Liquidity and Capital Resources 45 Financing Activities and Contractual Obligations 45 Certain Future Cash Requirements 48 Cash Flows for the Year Ended December 31, 2014 51 Cash Flows for the Year Ended December 31, 2013 53 Cash Flows for the Year Ended December 31, 2012 55 Overview Vornado Realty L.P. (the “Operating Partnership” and/or the “Company”) is a Delaware limited partnership. Vornado Realty Trust (“Vornado”) is the sole general partner of, and owned approximately 94.1% of the common limited partnership interest in the Operating Partnership at December 31, 2014. All references to “we,” “us,” “our,” the “Company” and “Operating Partnership” refer to Vornado Realty L.P. and its consolidated subsidiaries. On January 15, 2015, we completed the spin-off of substantially all of our retail segment comprised of 79 strip shopping centers, three malls, a warehouse park and $225 million of cash to Urban Edge Properties (“UE”) (NYSE: UE). As part of this transaction, we received 5,712,000 UE operating partnership units (5.4% ownership interest). We are providing transition services to UE for an initial period of up to two years, including information technology, human resources, tax and public reporting. UE is providing us with leasing and property management services for (i) the Monmouth Mall, (ii) certain small retail properties which did not fit UE’s strategy that we plan to sell, and (iii) our affiliate, Alexander’s, Inc. (NYSE: ALX), Rego Park retail assets. Steven Roth, Chairman of Vornado’s Board of Trustees and its Chief Executive Officer is a member of the Board of Trustees of UE. The spin-off distribution was effected by Vornado distributing one UE common share for every two Vornado common shares. The historical financial results of UE have been reflected in our consolidated financial statements as discontinued operations for all periods presented. We own and operate office and retail properties (our “core” operations) with large concentrations in the New York City metropolitan area and in the Washington, DC / Northern Virginia area. In addition, we have a 32.4% interest in Alexander’s, Inc. (NYSE: ALX) (“Alexander’s”), which owns six properties in the greater New York metropolitan area, a 32.6% interest in Toys “R” Us, Inc. (“Toys”) as well as interests in other real estate and related investments. Our business objective is to maximize Vornado shareholder value, which we measure by the total return provided to Vornado’s shareholders. Below is a table comparing Vornado’s performance to the FTSE NAREIT Office Index (“Office REIT”) and the Morgan Stanley REIT Index (“RMS”) for the following periods ended December 31, 2014: Total Return(1) Vornado Office REIT RMS Three-months 18.5% 12.7% 14.3% One-year 36.4% 25.9% 30.4% Three-year 70.8% 51.7% 57.3% Five-year 100.6% 78.2% 119.7% Ten-year 131.1% 89.5% 122.2% (1) Past performance is not necessarily indicative of future performance. We intend to achieve our business objective by continuing to pursue our investment philosophy and execute our operating strategies through: · Maintaining a superior team of operating and investment professionals and an entrepreneurial spirit · Investing in properties in select markets, such as NewYork City and Washington,DC, where we believe there is a high likelihood of capital appreciation · Acquiring quality properties at a discount to replacement cost and where there is a significant potential for higher rents · Investing in retail properties in select under-stored locations such as the New York City metropolitan area · Developing and redeveloping existing properties to increase returns and maximize value · Investing in operating companies that have a significant real estate component We expect to finance our growth, acquisitions and investments using internally generated funds, proceeds from possible asset sales and by accessing the public and private capital markets. We may also offer partnership units in exchange for property and may repurchase or otherwise reacquire these units or any other securities in the future. We compete with a large number of property owners and developers, some of which may be willing to accept lower returns on their investments than we are. Principal factors of competition include rents charged, sales prices, attractiveness of location, the quality of the property and the breadth and the quality of services provided. See “Risk Factors” in Item 1A for additional information regarding these factors. 2 Overview - continued Year Ended December 31, 2014 Financial Results Summary Net income attributable to Class A unitholders for the year ended December 31, 2014 was $830,951,000, or $4.14 per diluted Class A unit, compared to $415,693,000, or $2.08 per diluted Class A unit for the year ended December 31, 2013. Net income for the years ended December 31, 2014 and 2013 includes $518,772,000 and $412,058,000, respectively, of net gains on sale of real estate, and $26,518,000 and $43,722,000, respectively, of real estate impairment losses. In addition, the years ended December 31, 2014 and 2013 include certain items that affect comparability which are listed in the table below. The aggregate of net gains on sale of real estate, real estate impairment losses and the items in the table below increased net income attributable to Class A unitholders for the year ended December 31, 2014 by $490,173,000, or $2.45 per diluted Class A unit and $105,091,000, or $0.53 per diluted Class A unit for the year ended December 31, 2013. For the Year Ended December 31, (Amounts in thousands) 2014 2013 Items that affect comparability income (expense): Income from discontinued operations, including LNR in 2013 $ 98,726 $ 198,381 Toys "R" Us net loss (73,556) (362,377) Write-off of deferred financing costs and defeasance costs in connection with refinancings (22,660) (8,814) Acquisition and transaction related costs (16,392) (24,857) Net gain on sale of residential condominiums and land parcels 13,568 1,620 Impairment loss and loan reserve on investment in Suffolk Downs (10,263) - Losses from the disposition of investment in J.C. Penney - (127,888) Net gain on sale of marketable securities - 31,741 Net gain on sale of Harlem Park property under development - 23,507 Other, net 8,496 5,442 Items that affect comparability $ (2,081) $ (263,245) The percentage increase (decrease) in same store Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”) and cash basis same store EBITDA of our operating segments for the year ended December 31, 2014 over the year ended December 31, 2013 is summarized below. Same Store EBITDA: New York Washington, DC December 31, 2014 vs. December 31, 2013 Same store EBITDA 4.7% (2.4%) Cash basis same store EBITDA 7.6% (2.3%) 3 Overview - continued Quarter Ended December 31, 2014 Financial Results Summary Net income attributable to Class A unitholders for the quarter ended December 31, 2014 was $544,287,000, or $2.71 per diluted Class A unit, compared to a net loss of $73,042,000, or $0.37 per diluted Class A unit for the quarter ended December 31, 2013. Net income for the quarter ended December 31, 2014 and net loss for the quarter ended December 31, 2013 include $460,216,000 and $127,512,000, respectively, of net gains on sale of real estate, and $5,676,000 and $32,899,000, respectively, of real estate impairment losses. In addition, the quarters ended December 31, 2014 and 2013 include certain other items that affect comparability which are listed in the table below. The aggregate of net gains on sale of real estate, real estate impairment losses and the items in the table below increased net income attributable to Class A unitholders for the quarter ended December 31, 2014 by $456,474,000, or $2.28 per diluted Class A unit and decreased net loss attributable to Class A unitholders for the quarter ended December 31, 2013 by $159,307,000, or $0.85 per diluted Class A unit. For the Three Months Ended December 31, (Amounts in thousands) 2014 2013 Items that affect comparability income (expense): Income from discontinued operations $ 21,979 $ 29,354 Write-off of deferred financing costs and defeasance costs in connection with refinancings (16,747) (8,436) Acquisition and transaction related costs (12,763) (18,088) Toys "R" Us net income (loss) 606 (293,066) Net gain on sale of residential condominiums and land parcels 363 481 Net gain on sale of Harlem Park property under development - 23,507 Deferred income tax reversal - 16,055 Other, net 8,496 (3,727) Items that affect comparability $ 1,934 $ (253,920) The percentage increase (decrease) in same store EBITDA and cash basis same store EBITDA of our operating segments for the quarter ended December 31, 2014 over the quarter ended December 31, 2013 and the trailing quarter ended September 30, 2014 are summarized below. Same Store EBITDA: New York Washington, DC December 31, 2014 vs. December 31, 2013 Same store EBITDA 3.3% (2.3%) Cash basis same store EBITDA 8.2% (3.8%) December 31, 2014 vs. September 30, 2014 Same store EBITDA 1.8% (3.0%) Cash basis same store EBITDA 4.7% (3.4%) Calculations of same store EBITDA, reconciliations of our net income to EBITDA and the reasons we consider these non-GAAP financial measures useful are provided in the following pages of Management’s Discussion and Analysis of the Financial Condition and Results of Operations. 4 Overview – continued Acquisitions On June 26, 2014, we invested an additional $22,700,000 to increase our ownership in One Park Avenue to 55.0% from 46.5% through a joint venture with an institutional investor, who increased its ownership interest to 45.0%. The transaction was based on a property value of $560,000,000. The property is encumbered by a $250,000,000 interest-only mortgage loan that bears interest at 4.995% and matures in March 2016. On July 23, 2014, a joint venture in which we are a 50.1% partner entered into a 99-year ground lease for 61 Ninth Avenue located on the Southwest corner of Ninth Avenue and 15th Street in Manhattan. The venture’s current plans are to construct an office building, with retail at the base, of approximately 130,000 square feet. Total development costs are currently estimated to be approximately On August 1, 2014, we acquired the land under our 715 Lexington Avenue retail property located on the Southeast corner of 58th Street and Lexington Avenue in Manhattan, for $63,000,000. On October 28, 2014, we completed the purchase of the retail condominium of the St. Regis Hotel for $700,000,000. We own a 74.3% controlling interest of the joint venture which owns the property. The acquisition was used in a like-kind exchange for income tax purposes for the sale of 1740 Broadway (see below). We consolidate the accounts of the venture into our consolidated financial statements from the date of acquisition. On November 21, 2014, we entered into an agreement to acquire the Center Building, an eight story 437,000 square foot office building, located at 33-00 Northern Boulevard in Long Island City, New York. The building is 98% leased. The purchase price is approximately $142,000,000, including the assumption of an existing $62,000,000 4.43% mortgage maturing in October 2018. The purchase is expected to close in the first quarter of 2015, subject to customary closing conditions. As of December 31, 2014, our $14,200,000 non-refundable deposit was included in “other assets” on our consolidated balance sheet. On January 20, 2015, we co-invested with our 25% owned Fund and one of the Fund’s limited partners to buy out the Fund’s joint venture partner’s 57% interest in the Crowne Plaza Times Square Hotel. The purchase price for the 57% interest was approximately $95,000,000 (our share $39,000,000) which valued the property at approximately $480,000,000. The property is encumbered by a newly placed $310,000,000 mortgage loan bearing interest at LIBOR plus 2.80% and maturing in December 2018 with a one-year extension option. Our aggregate ownership interest in the property increased to 33% from 11%. Dispositions New York On December 18, 2014, we completed the sale of 1740 Broadway, a 601,000 square foot office building in Manhattan for $605,000,000. The sale resulted in net proceeds of approximately $580,000,000, after closing costs, and resulted in a financial statement gain of approximately $441,000,000. The tax gain of approximately $484,000,000, was deferred in like-kind exchanges, primarily for the acquisition of the St. Regis Fifth Avenue retail. Retail Properties On February 24, 2014, we completed the sale of Broadway Mall in Hicksville, Long Island,
